Citation Nr: 1429632	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-27 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a bilateral foot condition. 

2.  Entitlement to service connection for sleep apnea. 

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for heart disease. 

5.  Entitlement to a higher rating for lumbar strain, currently rated as 10 percent disabling. 

6.  Entitlement to a higher rating for hypertension, currently rated as 10 percent disabling.

7.  Entitlement to a higher rating for tinea pedis, currently rated as 10 percent disabling.

8.  Entitlement to a compensable rating for hemorrhoids.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth Lavan, Attorney 


ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from May 1981 to September 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's May 2010 substantive appeal, the Veteran argued that his sleep apnea is related to his service-connected hypertension.  The Veteran has not received notice of what evidence is needed to establish service connection for sleep apnea on a secondary basis and the claim has not been developed on a secondary basis.  

In an August 2013 rating decision, the RO denied the Veteran's claims for: service connection for diabetes mellitus and heart disease; increased ratings for lumbar strain, hypertension, tinea pedis, and hemorrhoids; and to reopen his bilateral foot condition claim.  The Veteran's representative filed a notice of disagreement in August 2013, but the RO has not issued a statement of the case.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, the AOJ must issue a statement of the case regarding these issues. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of what evidence is needed to establish service connection for sleep apnea on a secondary basis.

2.  Obtain any outstanding VA treatment records since June 2012.  

3.  Schedule the Veteran for an appropriate VA examination to determine the etiology of his sleep apnea.  The claims file must be made available to and reviewed by the examiner.  All necessary tests should be conducted.  

Based on the examination and a review of the record, the examiner should address the following:

a) Is it at least as likely as not (50 percent or greater possibility) that the Veteran's sleep apnea had its onset during active service or is related to any in-service disease, event, or injury.  
b)  If the answer to a) is no, is it at least as likely as not (50 percent probability) that the Veteran's service-connected hypertension caused or aggravated his sleep apnea?  The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

In providing his opinion, the examiner should address the Veteran's argument that he was diagnosed with hypertension during service and that his sleep apnea is related to his hypertension.

The examiner should provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

4.  Thereafter, issue the Veteran an SOC with respect to his claims addressed in the August 2013 rating decision (service connection for diabetes mellitus and heart disease; increased ratings for lumbar strain, hypertension, tinea pedis, and hemorrhoids; and claim to reopen his bilateral foot condition claim)

5.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



